Exhibit FIRST AMENDMENT TO THE BANK OF UPSON EXECUTIVE SALARY CONTINUATION AGREEMENT This FIRST AMENDMENT is made and entered into on the 11th day of December, 2008, by and between Bank of Upson (the “Bank”), a bank organized and existing under the laws of the State of Georgia, and Daniel W. Brinks, an executive of the Bank (the “Officer”). WITNESSETH: WHEREAS, the Bank and the Officer previously entered into that certain Officer Salary Continuation Agreement, dated January 24, 2007, (the “Agreement”); and WHEREAS, the Bank and the Officer desire to amend the Agreement to comply with the final regulations issued under Internal Revenue Code Section 409A. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the Bank and the Officer do hereby agree, effective as of January 1, 2009, to amend the Agreement as follows: 1.
